THE STATE OF SOUTH CAROLINA
                In The Supreme Court

   The State, Respondent,

   v.

   Suzanna Brown Simpson, Petitioner.

   Appellate Case No. 2019-000500


ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


                 Appeal from Pickens County
            Brian M. Gibbons, Circuit Court Judge


                      Opinion No. 27937
        Heard January 14, 2020 – Filed January 22, 2020


   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED


   J. Falkner Wilkes, of Greenville, for Petitioner.

   Attorney General Alan McCrory Wilson, Deputy Attorney
   General Donald J. Zelenka, Senior Assistant Deputy
   Attorney General Melody Jane Brown, Assistant Attorney
   General Susannah Rawl Cole, all of Columbia; and
   Solicitor William Walter Wilkins III, of Greenville, for
   Respondent.
PER CURIAM: We issued a writ of certiorari to review the court of appeals'
decision in State v. Simpson, 425 S.C. 522, 823 S.E.2d 229 (Ct. App. 2019). We
now dismiss the writ as improvidently granted.

DISMISSED AS IMPROVIDENTLY GRANTED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.